DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Continuity Information
Current application US 16/917,607 filed 06/30/2020, is a continuation-in-part of US 15/656,911, filed 07/21/2017, now abandoned.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

                                              Response to Amendment
Amendment received on 07/11/2022 is acknowledged and entered. Claims 1-4 have previously been canceled. Claims 5 and 6 have been amended. Claims 5-8 are currently pending in the application. 


Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014).   Claim 6 is directed to a statutory category, because a series of steps for structuring mortgage-backed securities into tranches satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of pooling mortgage backed securities into groups or tranches. The claim recites:
	6. A computer implemented method for structuring mortgage-backed securities into tranches per a processor computed statistical standard deviation of downside pricing variance of assets stored with hardware memory as structure guiding rules backed with historical mortgage property database for structure validation to be integrated with programmed self-referral software linking down payment or cover rate percentage of underlying assets comprising residential property or commercial building of current on the market active mortgages or current on the market active mortgage databases routed from server through institutions to automatically assign tranche code for active mortgages, tranche MBS accordingly and displayed over server in monetary term to investors or issuers, comprising:
	a) accessing, by a computing system equipped with the processor and a non-transitory memory, said historical mortgage property database comprising records of collateral asset data or foreclosed-property historical performance data, wherein the data comprises original asset values and asset final market sale prices, to calculate by a module programmed to weighted average subtotal multiple bounds of standard deviation of percentages of the final market sale prices that fall short of the original asset value of a plurality of the collateral assets or foreclosed property stored as said tranche structure guiding rule with said non-transitory memory equipped for storing 30 years’ pool of historical foreclosure or collateral assets performing data; .
	b) accessing, by the computing system, databases of current market active mortgage data or active mortgages routed from server through institutions characterized by cover rates or down payment percentage of active mortgages; integrating by the said self-referral software module programmed to link active mortgage down payment or cover rate with programmed databases linking functions, the stored tranche structure guiding rules from step (a) to automatically assign tranche code;
wherein the cover rate or down payment percentage of active mortgages are within the bounds of the standard deviation of downside asset pricing variance of the tranche structure guiding rules, populating automatically by the programmed module, active mortgages’ tranche field codes, sorting the active mortgage database per populated tranche field codes, pooling tranches by the programmed modules current market active mortgages per tranche field codes, and displaying to issuers or investors tranches of mortgage backed securities in monetary term per percentage range of down payment or cover rate; 
	wherein the structure guiding rules comprise: 1) assigning a risk free tranche field code for active mortgages with down payment or cover rate percentage equal to or more than 3 standard deviation of collateral assets or historical foreclosure property final market sale prices that fall short of original asset value, 2) assigning a grade AA tranche field code for active mortgages with cover rate or down payment percentage less than 3 standard deviation but equal to or more than 2 standard deviation of historical collateral assets or foreclosure property final market sale prices that fall short
of original asset values, 3) assigning an investment grade tranche field code for active mortgages with cover rate or down payment percentage less than 2 standard deviation but equal to or more than 1 standard deviation of asset downside pricing variances, 4) assigning a speculative tranche field code for active mortgages with cover rate or down payment percentage less than 1 standard deviation of collateral asset or foreclosure property final market sale prices that fall short of original asset values;
	wherein the pooling of the tranches ranged between 0.01 and 4.00 standard deviation of downside asset pricing variances besides risk free, grade AA, investment grade, and speculative tranche;
	wherein the tranche field codes are subject to selected designations per rating systems besides risk free, grade AA, investment grade, and speculative tranche;
	wherein the cover rates of active mortgages comprise percentage of down payment for new loans or percentage of down payment plus principal paid down for loans other than a new loan.

	The limitation of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches; labeling/coding the tranches as, e.g., a “risk free” tranche, a “grade AA” tranche, an “investment grade” tranche, and “speculative tranche”; pooling the sorted tranches, and displaying results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components (Note: the Examiner’s language (e.g. “accessing property records of collateral asset data”; “calculating standard deviation of percentages of the final market sale prices”; etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the recited steps in the context of this claim encompass a user analyses of publicly available information regarding collateral value and sale price of a plurality of foreclose properties and historical mortgage-backed securities (MBS) performance data, calculates a plurality of standard deviations for downside variances of percentage of the sale price fall short of the collateral value, and groups active individual mortgages into groups or tranches based on said calculated plurality of standard deviations. These steps can be performed mentally or using a pen and paper. 
	Specifically, regarding calculating multiple bounds of standard deviation of percentages of the final market sale prices; sorting data into tranches utilizing structure guiding rules (“if – then” logical functions); and pooling the sorted tranches limitations; - the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., foreclose-property historical performance database) to generate additional information (e.g., change order of individual mortgages per updated tranche field code into pool of tranches). See id.  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Furthermore, the Supreme Court has concluded “if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” Parker v. Flook, 437 U.S. 584, 595 (1978) (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977). 
	As per accessing, storing and displaying limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is also similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring market-related information presented to a user based on, e.g., user data or historical performance data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of financial activity, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. Also, Credit Acceptance Corp. v. Westlake Services; - System and Method for providing financing; Capital Dynamics v. Cambridge Associates, LLC; - Modeling and benchmarking private equity assets).  All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claims recite an additional elements – using a processor to perform the steps of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches; labeling the tranches as, e.g., a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results. However, the processor in each step is recited or implied at a high level of generality, i.e., as a generic processor performing a generic computer functions or processing data, including accessing database, receiving data, storing, comparing, combining and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps is merely automates these steps which can be done mentally. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form; they do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the Specification does not disclose any algorithm which could show any improvement over existing well-known software tools. Thus, their collective functions merely provide conventional computer implementation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require retrieving, processing and outputting data.
	As per accessing, storing and displaying data limitations, these recitations amounts to mere data gathering, are insignificant post-solution or extra-solution components and represent nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The recited steps are now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
	The Specification does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and does not disclose any algorithm which could show any improvement over existing well-known software tools. Thus, the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 6 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, processing and presenting the desired information. Analogous to Power Group, claim 6 does not even require a new source or type of information, or new techniques for analyzing it; the Specification does not disclose any algorithm which could show any improvement over existing well-known software tools. The Specification explicitly discloses that a publicly accessible historical information is accessed and processed using statistic standard deviations, and does not mention any specific formula or algorithm for conducting said calculations. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data, and does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general-purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer, but, like everyone else, programs her computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and outputting data - see the Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 6 does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data which increased the speed of computer operation.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches, e.g. a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 6 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as: “[0039] Currently MBS are stripped or pooled in tranche per prepayment risk. Advantages of pooling assets per principal at risk will broader range of investors with perseverance of capital as main concern. Verifiable database available to investors decompose the risk and increase the transparency for the products. These data available to investors are objective and verifiable; therefore, will enhance confident and liquidity for the secondary MBS market.”
	Thus, the current application’ solution to the problem of broadening the range of investors and increasing the transparency for the products is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 6 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The functions of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches; labeling the tranches as, e.g., a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. Again, it is noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim does not add significantly more to the exception. 	Therefore, considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A computer implemented method…” and “a) accessing, by a computing system equipped with a processor and a non-transitory memory,” recitations, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce and/or statistical calculations is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 6 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101.
Further, although the Examiner takes the steps recited in the independent claim 6 as exemplary, the Examiner points out that limitations recited in dependent claims 7-8 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 7-8 each merely add further details of the abstract steps recited in claim 6 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 7-8 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claim 5 adds nothing of substance to the underlying abstract idea, claim 5 is too patent ineligi-ble under §101.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims as currently amended are not directed to abstract idea, because the claims involve more than performance of human mind (observation, evaluation, judgment, and opinion.
	The Examiner respectfully disagrees and maintains that the recited steps is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components, and, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the recited steps in the context of this claim encompass a user analyses of publicly available information regarding collateral value and sale price of a plurality of foreclose properties and historical mortgage-backed securities (MBS) performance data, calculates a plurality of standard deviations for downside variances of percentage of the sale price fall short of the collateral value, and groups active individual mortgages into groups or tranches based on said calculated plurality of standard deviations. These steps can be performed mentally or using a pen and paper. However, as stated in MPEP §2106.04(a) (2) III, the courts does not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). In the current application the claimed method involves collecting publicly available information of thirty years pool of historical foreclosure or collateral assets performing data, and dividing said data using standard deviation functions in four groups based on certain criteria and using logical operators, e.g. as “if-then”, and displaying said results to issuers or investors in monetary term per percentage range of down payment. Thus, the claimed method as a whole is directed to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Therefore, claims 5-8 are directed to abstract idea.
	Applicant argues that claims, as currently amended, integrate the abstract idea into a practical application “because the limitation to 30 years’ historical asset downside performing data as non-hardware element is meaningful and unconventional not only because most common term of mortgages is 30 years but also because performance of underlying assets will cover both up and down economic cycle with 30 years’ term when presented as weighted average subtotal of standard deviation of mass pool of actual historical data”, because MBS is a product that institutions value, purchase and hold for 30 years or till sold, and because the claimed method does “not monopoly the statistical calculation, and is an useful, extra-solution system.” 

	The Examiner respectfully disagrees and maintains that the additional elements – using a processor to perform the steps of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches; labeling/coding the tranches as, e.g., a “risk free” tranche, a “grade AA” tranche, an “investment grade” tranche, and “speculative tranche”; pooling the sorted tranches, and displaying results are recited or implied at a high level of generality, i.e., as a generic processor performing generic computer functions. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component. The claims only manipulate abstract data elements into another form, and do not set forth improvements to another technological field or the functioning of the computer itself; instead the claims use computer elements as tools in a conventional way to improve the functioning of the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology; their collective functions merely provide conventional computer implementation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	As per preemption argument, the Examiner notes that although preemption may be the concern driving the exclusion of abstract ideas from patent-eligible subject matter, preemption is not the test for eligibility. "The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability.  Alice, 134 S. Ct. at 2354 ('We have described the concern that drives this exclusionary principle as one of pre-emption[.]'). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed.Cir. 2015).  Preemption concerns are, thus, fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id. 


Applicant further argues that “Example 21 makes clear that additional elements are not limited to hardware elements”.
Regarding Example 21 argument, the Examiner notes that compare to Example 21, claim 2, of July 2015 Updated Guidelines, which was considered patent-eligible subject matter, claim 6 of the current application lacks transmission of alert or communication which causes activation of the bidding application on the mobile device when the mobile device is offline; there is no communication of alert or communication which causes enabling the connection of the mobile device to the server (the data source) over the Internet when the mobile device comes online. At most claim 6 of the current application can be compared to claim 1 of the Example 21, which is found not patent eligible: receiving bids, manipulating the received data (identifying the highest bid), and transmitting a confirmation.  In other words, the claim recites receiving and comparing information for transmission. This is simply the organization and comparison of data which can be performed mentally and is an idea of itself. It is similar to other concepts that have been identified as abstract by the courts, such as using categories to organize, store and transmitting information in Cyberfone. As per the steps recited in claim 6 of the current application, said steps represent data gathering and comparing, and merely employ mathematical relationships to manipulate existing information to generate additional information in the form of tranches. Again, this idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Benson), which has been found by the courts to be an abstract idea. Therefore, the claim is directed to an abstract idea. 
	Applicant further argues that the recited limitations are qualified as “significantly more” because it includes Improvements to another technology or technical field, and adds a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application. 
The Examiner respectfully disagrees and maintains that the Specification does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements, there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and outputting data - see the Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the Specification does not disclose any algorithm which could show any improvement over existing well-known software tools. Their collective functions merely provide conventional computer implementation.  “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).



Conclusion

The prior art search has been conducted, with no new pertinent references uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/08/2022